
	
		II
		110th CONGRESS
		2d Session
		S. 3640
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Feingold (for
			 himself, Mr. Whitehouse, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To secure the Federal voting rights of
		  persons who have been released from incarceration. 
	
	
		1.Short titleThis Act may be cited as the
			 Democracy Restoration Act of
			 2008.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The right to vote is the most basic
			 constitutive act of citizenship. Regaining the right to vote reintegrates
			 offenders into free society, helping to enhance public safety.
			(2)Article I, section 4 of the Constitution of
			 the United States grants Congress ultimate supervisory power over Federal
			 elections, an authority which has repeatedly been upheld by the Supreme
			 Court.
			(3)Basic constitutional principles of fairness
			 and equal protection require an equal opportunity for Americans to vote in
			 Federal elections. The right to vote may not be abridged or denied by the
			 United States or by any State on account of race, color, gender or previous
			 condition of servitude. The 14th and 15th Amendments to the Constitution
			 empower Congress to enact measures to protect the right to vote in Federal
			 elections.
			(4)There are three areas where discrepancies
			 in State laws regarding felony convictions lead to unfairness in Federal
			 elections: (A) there is no uniform standard for voting in Federal elections
			 which leads to an unfair disparity and unequal participation in Federal
			 elections based solely on where a person lives; (B) laws governing the
			 restoration of voting rights after a felony conviction are unequal throughout
			 the country and persons in some States can easily regain their voting rights
			 while in other States persons effectively lose their right to vote permanently;
			 and (C) State disenfranchisement laws disproportionately impact racial ethnic
			 minorities.
			(5)Disenfranchisement results from varying
			 State laws that restrict voting while under some form of criminal justice
			 supervision or after the completion of a felony sentence in some States. Two
			 States do not disenfranchise felons at all (Maine and Vermont). Forty-eight
			 States and the District of Columbia have disenfranchisement laws that deprive
			 convicted offenders of the right to vote while they are in prison. In
			 thirty-five States, convicted offenders may not vote while they are on parole
			 and thirty of these States disenfranchise felony probationers as well. In ten
			 States, a conviction can result in lifetime disenfranchisement.
			(6)An estimated 5,300,000 Americans, or about
			 one in forty-one adults, currently cannot vote as a result of a felony
			 conviction. Nearly 4,000,000 (74 percent) of the 5,300,000 disqualified voters
			 are not in prison, but are on probation or parole, or are ex-offenders.
			 Approximately 2,000,000 of those individuals are individuals who have completed
			 their entire sentence, including probation and parole, yet remain
			 disenfranchised.
			(7)In those States that disenfranchise
			 ex-offenders, the right to vote can be regained in theory, but in practice this
			 possibility is often illusory. Offenders must either obtain a pardon or order
			 from the Governor or action by the parole or pardon board, depending on the
			 offense and State. Offenders convicted of a Federal offense often have
			 additional barriers to regaining voting rights.
			(8)In at least 16 States, Federal offenders
			 cannot use the State procedure for restoring their civil rights. The only
			 method provided by Federal law for restoring voting rights to ex-offenders is a
			 Presidential pardon. Few persons who seek to have their right to vote restored
			 have the financial and political resources needed to succeed.
			(9)State disenfranchisement laws
			 disproportionately impact ethnic minorities. Thirteen percent of the
			 African-American adult male population, or 1,400,000 African-American men, are
			 disenfranchised. Given current rates of incarceration, three in ten of the next
			 generation of black men will be disenfranchised at some point during their
			 lifetime. Hispanic citizens are also disproportionately disenfranchised since
			 they are disproportionately represented in the criminal justice system.
			(10)Disenfranchising citizens who have been
			 convicted of a felony offense and who are living and working in the community
			 serves no compelling State interest and hinders their rehabilitation and
			 reintegration into society.
			(11)State disenfranchisement laws suppress
			 electoral participation among eligible voters and damage the integrity of the
			 electoral process. State disenfranchisement laws significantly impact the rate
			 of electoral participation among the children of disenfranchised
			 parents.
			(12)The United States in the only Western
			 democracy that permits the permanent denial of voting rights to individuals
			 with felony convictions.
			3.Rights of citizensThe right of an individual who is a citizen
			 of the United States to vote in any election for Federal office shall not be
			 denied or abridged because that individual has been convicted of a criminal
			 offense unless such individual is serving a felony sentence in a correctional
			 institution or facility at the time of the election.
		4.Enforcement
			(a)Attorney generalThe Attorney General may, in a civil
			 action, obtain such declaratory or injunctive relief as is necessary to remedy
			 a violation of this Act.
			(b)Private right of action
				(1)A person who is aggrieved by a violation of
			 this Act may provide written notice of the violation to the chief election
			 official of the State involved.
				(2)Except as provided in paragraph (3), if the
			 violation is not corrected within 90 days after receipt of a notice under
			 paragraph (1), or within 20 days after receipt of the notice if the violation
			 occurred within 120 days before the date of an election for Federal office, the
			 aggrieved person may, in a civil action obtain declaratory or injunctive relief
			 with respect to the violation.
				(3)If the violation occurred within 30 days
			 before the date of an election for Federal office, the aggrieved person need
			 not provide notice to the chief election official of the State under paragraph
			 (1) before bringing a civil action to obtain declaratory or injunctive relief
			 with respect to the violation.
				5.Notification of restoration of voting
			 rights
			(a)State notification
				(1)NotificationOn the date determined under paragraph (2),
			 each State shall notify in writing any individual who has been convicted of a
			 criminal offense under the law of that State that such individual has the right
			 to vote in an election for Federal office pursuant to the Democracy Restoration
			 Act and may register to vote in any such election.
				(2)Date of notification
					(A)Felony convictionIn the case of such an individual who has
			 been convicted of a felony, the notification required under paragraph (1) shall
			 be given on the date on which the individual—
						(i)is sentenced to serve only a term of
			 probation; or
						(ii)is released from the custody of that State
			 (other than to the custody of another State or the Federal Government to serve
			 a term of imprisonment for a felony conviction).
						(B)Misdemeanor convictionIn the case of such an individual who has
			 been convicted of a misdemeanor, the notification required under paragraph (1)
			 shall be given on the date on which such individual is sentenced by a State
			 court.
					(b)Federal notification
				(1)NotificationOn the date determined under paragraph (2),
			 the Director of the Bureau of Prisons shall notify in writing any individual
			 who has been convicted of a criminal offense under Federal law that such
			 individual has the right to vote in an election for Federal office pursuant to
			 the Democracy Restoration Act and may register to vote in any such
			 election.
				(2)Date of notification
					(A)Felony convictionIn the case of such an individual who has
			 been convicted of a felony, the notification required under paragraph (1) shall
			 be given on the date on which the individual—
						(i)is sentenced to serve only a term of
			 probation by a court established by an Act of Congress; or
						(ii)is released from the custody of the Bureau
			 of Prisons (other than to the custody of a State to serve a term of
			 imprisonment for a felony conviction).
						(B)Misdemeanor convictionIn the case of such an individual who has
			 been convicted of a misdemeanor, the notification required under paragraph (1)
			 shall be given on the date on which such individual is sentenced by a State
			 court.
					6.DefinitionsFor purposes of this Act:
			(1)Correctional institution or
			 facilityThe term
			 correctional institution or facility means any prison,
			 penitentiary, jail, or other institution or facility for the confinement of
			 individuals convicted of criminal offenses, whether publicly or privately
			 operated, except that such term does not include any residential community
			 treatment center (or similar public or private facility).
			(2)ElectionThe term election
			 means—
				(A)a general, special, primary, or runoff
			 election;
				(B)a convention or caucus of a political party
			 held to nominate a candidate;
				(C)a primary election held for the selection
			 of delegates to a national nominating convention of a political party;
			 or
				(D)a primary election held for the expression
			 of a preference for the nomination of persons for election to the office of
			 President.
				(3)Federal
			 officeThe term
			 Federal office means the office of President or Vice President
			 of the United States, or of Senator or Representative in, or Delegate or
			 Resident Commissioner to, the Congress of the United States.
			(4)ProbationThe term probation means
			 probation, imposed by a Federal, State, or local court, with or without a
			 condition on the individual involved concerning—
				(A)the individual’s freedom of
			 movement;
				(B)the payment of damages by the
			 individual;
				(C)periodic reporting by the individual to an
			 officer of the court; or
				(D)supervision of the individual by an officer
			 of the court.
				7.Relation to other laws
			(a)State laws relating to voting
			 rightsNothing in this Act
			 shall be construed to prohibit the States enacting any State law which affords
			 the right to vote in any election for Federal office on terms less restrictive
			 than those established by this Act.
			(b)Certain Federal ActsThe rights and remedies established by this
			 Act are in addition to all other rights and remedies provided by law, and
			 neither rights and remedies established by this Act shall supersede, restrict,
			 or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et
			 seq.) or the National Voter Registration Act (42 U.S.C. 1973–gg).
			8.Federal prison fundsNo State, unit of local government, or other
			 person may receive or use, to construct or otherwise improve a prison, jail, or
			 other place of incarceration, any Federal grant amounts unless that person has
			 in effect a program under which each individual incarcerated in that person’s
			 jurisdiction who is a citizen of the United States is notified, upon release
			 from such incarceration, of that individual’s rights under section 3.
		9.Effective
			 dateThis Act shall apply to
			 citizens of the United States voting in any election for Federal office held
			 after the date of the enactment of this Act.
		
